Citation Nr: 1815830	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-27 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to July 15, 2015 .


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1960 to June 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, rated 10 percent.  An August 2015 rating decision assigned a 40 percent rating effective July 15, 2015.  The claim was presented as seeking an earlier effective date for the 40 percent rating.  It is characterized as stated on the preceding page to reflect that the issue encompasses consideration of lesser (than 40 percent) ratings in excess of 10 percent for the hearing loss disability.

An October 2016 statement of the case addressed issues of service connection for ischemic heart disease and diabetes mellitus (both as due to exposure to Agent Orange).  On January 23, 2017, VA received a statement from the Veteran indicating that he wanted to withdraw his appeals regarding service connection for ischemic heart disease and diabetes mellitus.  On January 25, 2017, he submitted a substantive appeal addressing those claims.  As withdrawals of appeals are effective when received at the RO prior to certification of the appeal to the Board (see 38 C.F.R. § 20.204(c)), those appeals were considered withdrawn, and the issues were not certified to the Board (in September 2017).  Accordingly, they are not addressed herein.   

The issues of whether new and material evidence has been received to reopen claims of service connection for ischemic heart disease and diabetes mellitus have been raised in a statement received January 25, 2017 , but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

Prior to July 15, 2015, the Veteran's left ear hearing acuity was Level XI; his right ear hearing acuity is not shown to have been worse than had Level I.
CONCLUSION OF LAW

A rating in excess of 10 percent for bilateral hearing loss is not warranted prior to July 15, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the matter of the rating for bilateral hearing loss is on appeal from the initial rating assigned with the award of service connection, statutory notice had served its purpose, and is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to increased initial ratings.  

VA medical records have been secured.  The Veteran was afforded VA audiological evaluations to assess the severity of his bilateral hearing loss.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
On October 2012 VA audiological examination the Veteran stated he had difficulty hearing.  Audiometry found that right ear puretone thresholds in decibels were 25, 35, 45 and 80 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  The average puretone threshold was 46.  Speech audiometry revealed speech recognition ability of 93 percent in the right ear and 0 percent in the left.  The examiner noted that all frequencies were tested in the left ear, but no responses were obtained at all test frequencies.  She stated that the test results were valid.  The diagnosis was bilateral sensorineural hearing loss (SNHL).  It was noted that the Veteran's hearing loss did not impact him in the ordinary conditions of daily life, including the ability to work.  The examiner elicited from the Veteran (and apparently accepted at face value) his reports of difficulty hearing in noisy environments, in group situations, from a distance, and clearly.

A March 2013 addendum indicates that the audiologist who conducted the October 2012 VA examination noted that the Veteran did not respond to at least 115 decibels across all frequencies, and this is concluded to be a profound SNHL across all frequencies.  She noted that he had type "A tymps" in both ears and he had no conductive components; therefore, the loss is determined to be sensorineural.  

On July 15, 2015 VA audiological examination, the Veteran stated that he had difficulty hearing in noisy or group environments.  Audiometry found that right ear puretone thresholds in decibels were 40, 50, 60 and 75 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  It was noted that in the left ear, the Veteran's hearing loss exceeded the capability of the equipment.  The average puretone threshold was 56 in the right ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 0 percent in the left.  The diagnosis was bilateral SNHL.  The examiner noted that the Veteran has great difficulty hearing and understanding others if they are not facing him or his right ear, especially with background noise present. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Reasonable doubt regarding degree of disability is to be resolved in favor of the claimant.

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings for hearing loss disability are determined by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and 38 C.F.R. § 4.86, Under these criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on impairment of hearing acuity as reflected by the results of controlled speech discrimination tests and average puretone threshold levels as measured by audiometry in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels, ranging from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  The percent rating is derived by applying Table VII to the hearing acuity Levels found by application of Table VI or VIA to audiometry findings.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Where there is an exceptional pattern of hearing loss (e.g., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more) the hearing impairment may be evaluated by applying either Table VI or Table VIA (rating on puretone thresholds alone), whichever provides for a higher rating.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).

The Veteran states that the hearing tests performed on the October 2012 VA examination were not conclusive and that his hearing loss was as severe then as currently.  The Board observes that while the Veteran may be competent to perceive that he has difficulty hearing, the level of hearing impairment is medical question that requires medical expertise (informed by the results of diagnostic studies).  Under the governing regulation, 38 C.F.R. § 4.85, the evaluation of hearing impairment must be licensed professionals, with audiometry that is in accordance the criteria in § 4.85.  Applying Table VI to the findings on the October 2012 VA examination establishes that the Veteran had Level I hearing in the right ear, and Level XI hearing in the left, which (under Table VII) warrants the 10 percent rating assigned.  

It was not until the July 15, 2015 VA audiological examination that his right ear hearing loss is shown to have increased in severity (to the Level V hearing acuity then found).  The Board finds that the October 2012 audiological examination (the only one during the evaluation period prior to July 15, 2015 adequate for rating purposes ) was conducted in accordance with regulatory criteria, and was adequate for rating purposes.  The examiner noted (and did not dispute) the types of difficulties hearing the Veteran had observed; the examiner specifically opined that the Veteran's bilateral hearing loss did not impact his ability to work or function in ordinary conditions of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The level of hearing impairment shown prior to July 15, 2015 is consistent with the 10 percent rating assigned for that period.  Accordingly, a rating in excess of 10 percent for bilateral hearing loss prior to July 15, 2015 is not warranted


ORDER

A rating in excess of 10 percent for bilateral hearing loss prior to July 15, 2015 is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


